UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MICHAEL S. TROMBLEY,

                Plaintiff,            No. 1:17-cv-00131-MAT
      -vs-                            DECISION AND ORDER

NANCY A. BERRYHILL, Acting
Commissioner of Social
Security,

                Defendant.




                                 INTRODUCTION

      Michael   S.    Trombley     (“Plaintiff”)     brings     this   action

pursuant to Titles II and XVI of the Social Security Act (“the

Act”), seeking review of the final decision of the Commissioner

of Social Security (“the Commissioner”) denying his application

for    Disability    Insurance     Benefits     (“DIB”)   and   Supplemental

Security Income (“SSI”). This Court has jurisdiction over the

matter pursuant to 42 U.S.C. § 405(g), applicable to SSI cases

through 42 U.S.C. § 1383(c)(3). Presently before the Court are

the parties’ competing motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

Dkt. ## 10, 11.

                           PROCEDURAL STATUS

      Plaintiff filed applications for DIB and SSI on July 16,

2013, alleging disability beginning June 12, 2012. Administrative



                                      1
Transcript     (“T.”)     155,      162.       Plaintiff’s        applications     were

initially denied on August 19, 2013, and Plaintiff filed a timely

request for a hearing before an Administrative Law Judge (“ALJ”).

T. 62-82.

       At Plaintiff’s request, a video hearing was conducted on

July 14, 2015 by the ALJ in Buffalo, New York, and Plaintiff

appeared in Little River Valley, New York. A vocational expert

(“VE”) also testified. In a decision dated September 1, 2015, the

ALJ found Plaintiff not disabled from June 12, 2012, through the

date of the decision. T. 20. On December 19, 2016, the Appeals

Council denied Plaintiff’s request for review, and the ALJ’s

decision    thus    became    the    final      decision     of    the    Commissioner

subject to judicial review. T. 1-4. This action followed.

               SUMMARY OF THE RELEVANT MEDICAL EVIDENCE

       Plaintiff was 58 years-old at the time of his hearing. Dkt.

#10-1,   p.   2.    His   medical     record       indicates       that    he   treated

regularly     for   various      conditions,       which     included      a    seizure

disorder (complex epilepsy) secondary to traumatic brain injury

(subdural hematoma), coronary artery disease with placement of

multiple stents, diabetes, history of dyslipidemia, and status

post-right humerus hemiarthroplasty (shoulder replacement). Id.

Plaintiff had a 30-year work history, including work as a brick-

layer, prior to being laid off for medical reasons. Id.; T. 41,

695.

                                           2
     Particularly     relevant    to   this   decision,      on    December      12,

2014, Plaintiff was taken by ambulance to the emergency room

complaining of chest pain, dyspnea on exertion, shortness of

breath, and cough at baseline. T. 577, 590, 595. Two stents were

placed. T. 780-81. Five days later Plaintiff was back in the

emergency room with sudden chest pain. T. 605-06. Treatment notes

indicated that he had had a heart attack. T. 753.

     On February 3, 2015, cardiologist Dr. John Visco examined

Plaintiff   and   opined   that      Plaintiff   did   not    have       signs    of

congestive failure except that his heart rate was low. T. 751-52.

Dr. Visco scheduled an echocardiogram to assess left ventricular

function and wanted to see him again in six months. T. 752. The

echocardiogram    revealed     the     left    ventricle     was        in   normal

dimension with no evidence of hypertrophy and normal systolic

function,   however    mild    pulmonary      hypertension        and    bi-atrial

enlargement   were    noted.      T.   749-50.    Plaintiff        returned       to

emergency at Kaleida Health on March 15, 2015, complaining of

more chest pain. T. 718.

     On June 9, 2015, Dr. Visco filled out an RFC questionnaire

and noted Plaintiff suffered from coronary artery disease and had

multiple stents, the most recent being February 2015. T. 500,

751-52. Plaintiff’s symptoms included chest pain, shortness of

breath, and dizziness, with angina pain occurring approximately

three times per week. Id. According to Dr. Visco, Plaintiff was

                                       3
capable of only low-stress jobs. T. 501. Dr. Visco opined that

Plaintiff    was not       a     malingerer    and    had    marked    limitation of

physical     activity      as     demonstrated        by    fatigue,     palpitation,

dyspnea, or anginal discomfort on ordinary physical activity.

T. 500. In response to several of the questions, Dr. Visco merely

wrote to “see attachment,” however no attachment is present to

review. T. 500-02.

       On June 18, 2015, Plaintiff’s primary care physician Dr.

Corinne Krist, who had treated Plaintiff every four months since

early   2012,    completed        a   residual   functional      capacity      (“RFC”)

questionnaire. T. 494-98. Dr. Krist’s diagnosis was a New York

Heart Association functional classification of Class II (short of

breath with ordinary activity), with a fair prognosis. T. 494.

Her opinion was based on an echocardiogram, laboratory results,

the fact that Plaintiff had undergone cardiac catheterization and

been    fitted     with     a     Xience   Alpine         drug-eluting     stent,   an

ultrasound scan, and the fact that Plaintiff had an infrarenal

aneurysm of 3.7 cm. Id. Plaintiff’s symptoms included chest pain,

shortness of breath, fatigue, weakness, nausea, and dizziness.

Id.

       Dr. Krist opined that Plaintiff was not a malingerer and

that    he   had        marked     limitation        of    physical      activity   as

demonstrated       by     fatigue,      palpitation,        dyspnea,      or   anginal

discomfort on ordinary physical activity. Id. She wrote that

                                           4
Plaintiff could perform low stress jobs, that he experienced

depression due to his chronic health conditions, and that his

cardiac    symptoms         rarely     interfered         with     attention       and

concentration needed to perform simple work tasks. T. 495. Dr.

Krist also found Plaintiff’s impairments to be expected to last

at least twelve months, that he could only walk one city block

without rest or severe pain, that he could sit 4 hours and stand

less than 2 hours in an 8-hour workday, and that he would need to

take unscheduled breaks of 10 minutes to lie down roughly every

30 minutes. T. 496.

     Dr. Krist opined that Plaintiff could rarely lift and carry

less than 10 pounds and never lift and carry 10 pounds or more.

Id. She stated that he could occasionally twist; rarely stoop,

crouch,   or   climb    stairs;       and       never   climb    ladders.   T.    497.

According to Dr. Krist, Plaintiff needed to avoid all exposure to

extreme   heat    and   cold    and     avoid      even   moderate      exposure   to

multiple other irritants. Id. When asked to provide additional

limitations,      Dr.   Krist        noted       limitations     with    regard    to

concentration and memory, as well as limitations due to right

shoulder surgery and Plaintiff being right-handed. T. 498.

                              The ALJ’S DECISION

     The ALJ applied the five-step sequential evaluation process

promulgated      by   the    Commissioner         for   adjudicating     disability

claims. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

                                            5
      At step one, the ALJ found that that Plaintiff had not

engaged in substantial gainful activity since the alleged onset

date and that the monetary amounts received during that period

were unemployment benefits. T. 10.

      At step two, the ALJ found Plaintiff that suffers from one

severe impairment: right humerus hemiarthroplasty. T. 10-11; see

20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). The ALJ did

not   find        Plaintiff’s        diabetes         mellitus,     seizures,      aortic

aneurysm, encephalomalacia, headaches, or alcohol abuse to be

“severe.” T. 11; see 20 C.F.R. §§ 404.1522, 416.922.

      At step three, the ALJ determined that Plaintiff did not

have an impairment or combination of impairments that met or

equaled the severity of an impairment listed in 20 C.F.R. Part

404, Subpart P, Appendix 1. See 20 C.F.R. §§ 404.1520(a)(4)(iii),

416.920(a)(4)(iii).           The     ALJ       considered       whether    Plaintiff’s

conditions met or medically equaled Listing 1.02. T. 11.

      Before proceeding to step four, the ALJ found that Plaintiff

retained the RFC to perform light work as defined in 20 C.F.R. §§

404.1567(b)        and     416.967(b)       with      the   following      limitations:

Plaintiff is unable to work around unprotected heights or around

dangerous, heavy, moving machinery; he is unable to climb ropes,

ladders,     or    scaffolds;       he    has       occasional    limitations      in   the

ability    to      reach     in     all   directions        with    his    upper    right

extremity; he has occasional limitations in the ability to push

                                                6
or pull with the upper right extremity; and he is unable to work

in areas where he would be exposed to cold temperatures. T. 11-

12.

      At step four, based on the record and the testimony of the

VE, the ALJ found that Plaintiff was able to perform his past

relevant work as a Host with a light exertional level. T. 19.

      The ALJ therefore did not reach step five and accordingly

found that Plaintiff was not disabled as defined in the Act. T.

20.

                            SCOPE OF REVIEW

      A federal district court may set aside an ALJ decision to

deny disability benefits only where it is based on legal error or

is not supported by substantial evidence. Balsamo v. Chater, 142

F.3d 75, 79 (2d Cir. 1998); see 42 U.S.C. §§ 405(g), 1383(c)(3).

The reviewing court nevertheless must scrutinize the whole record

and examine evidence that supports or detracts from both sides.

Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir. 1998) (citation

omitted). “The deferential standard of review for substantial

evidence does not apply to the Commissioner’s conclusions of

law.”   Byam   v.   Barnhart,   336   F.3d   172,   179   (2d   Cir.   2003)

(citation omitted).

                                DISCUSSION

      Plaintiff first argues that the RFC is not supported by

substantial evidence because the ALJ gave “little” weight to all

                                      7
of     the      medical        opinions      (i.e.,          the     two     June       18,   2015

questionnaires from Dr. Krist, and the June 9, 2015 questionnaire

from Dr. Visco) and impermissibly elevated his own lay judgment

over      those    of    the    treating      physicians.1           Relatedly,         Plaintiff

argues at Point III that the ALJ failed to properly apply the

treating physician rule when evaluating Dr. Krist’s opinion. For

his second argument, Plaintiff contends that the ALJ erred in

declining         to    find     his    coronary         artery          disease    a    “severe”

impairment at step two, and instead only found his status post-

right humerus hemiarthroplasty to be “severe.”

     I.      Erroneous Weighing of the Medical Opinions and Failure to
             Apply the Treating Physician Rule (Plaintiff’s Points I
             and III)

          “[I]t   is    well-settled         that       ‘the       ALJ    cannot    arbitrarily

substitute his own judgment for competent medical opinion....

[W]hile an [ALJ] is free to resolve issues of credibility as to

lay testimony or to choose between properly submitted medical

opinions, he is not free to set his own expertise against that of

a physician who [submitted an opinion to or] testified before

him.’” Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998) (quoting

McBrayer v. Secretary of Health and Human Servs., 712 F.2d 795,

799       (2d   Cir.    1983)).        “It   is       well    settled       that    a    treating

physician’s opinion is entitled to controlling weight, if it is

1



      Contrary to the administrative transcript’s table of contents, Dr. Krist’s
opinion is at Exhibit 10F and Dr. Visco’s is at 11F. See T. 493-502.

                                                  8
well-supported      by    medical      findings       and   not   inconsistent       with

other substantial evidence.” Sublette v. Astrue, 856 F. Supp.2d

614, 618 (W.D.N.Y. 2012) (citing Rosa v. Callahan, 168 F.3d 72,

78 (2d Cir. 1999)).

       As Plaintiff notes, the ALJ assigned “little” weight to all

of the medical opinions of record: the opinion from Dr. Visco

dated June 9, 2015, and the two opinions from Dr. Krist dated

June 18, 2015. See T. 16-19. In addition, the ALJ did not have

Plaintiff undergo a consultative physical examination. Plaintiff

argues that since the ALJ discounted all of the medical opinions

from    Plaintiff’s       treatment        providers,       and   did    not   have    a

consultative      examiner’s       opinion,      the    ALJ    arrived    at   the    RFC

assessment by improperly and arbitrarily substituting his own

layperson’s       judgment       for      that   of    a      medical    expert.      The

Commissioner argues that a medical opinion is not necessarily

required where the record contains sufficient evidence from which

the ALJ can assess the RFC. Dkt. #11-1 at 14 (citing Monroe v.

Comm’r of Soc. Sec., 676 F. App’x 5 (2d Cir. 2017) (summary

order)).

       In   Monroe,      the     Second    Circuit      concluded       that   the    RFC

assessment was supported by substantial evidence, despite the

ALJ’s rejection of a treating physician’s opinion, because the

ALJ    “reached    her     RFC     determination        based     on    [the   treating

physician’s] contemporaneous treatment notes[.]” 676 F. App’x at

                                            9
8-9.    Those     notes,   the       Circuit     explained,    provided      evidence

“relevant    to    [the    claimant’s]        ability   to    perform     substantial

gainful     activity”      as    well    as      “relevant    to    her   functional

capacity.” Id. However, “Monroe is distinguishable from this case

because the ALJ here did not discuss treatment notes with any

vocational or functional relevance when he formulated the RFC.”

Morales v. Colvin, No. 3:16-CV-0003(WIG), 2017 WL 462626, at *3

(D. Conn. Feb. 3, 2017); accord Muhammad v. Colvin, No. 6:16-CV-

06369(MAT), 2017 WL 4837583, at *4 (W.D.N.Y. Oct. 26, 2017).

       Furthermore, the RFC questionnaire from Dr. Visco appears to

be incomplete, as Dr. Visco indicated “see attached” but there is

no attachment in the record. The ALJ’s weighing of Dr. Visco’s

opinion cannot be based on substantial evidence if the ALJ did

not have the complete opinion before him. The absence of the

attachment referenced in Dr. Visco’s report raised a question as

to the completeness of the record. “Where[, as here,] there are

gaps in the administrative record . . . courts remand cases to

the Commissioner for further development of the evidence.” Pratts

v. Chater, 94 F.3d 34, 39 (2d Cir. 1996) (quoting Parker v.

Harris, 626 F.2d 225, 235 (2d Cir. 1980)).

       With regard to Dr. Krist’s opinions, the Court agrees with

Plaintiff that the ALJ failed to properly weigh the required

factors     as    provided      in    the     Commissioner’s       regulations,   in

pertinent part as follows:

                                            10
     Treating source means your own acceptable medical
     source who provides you, or has provided you, with
     medical treatment or evaluation and who has, or has
     had, an ongoing treatment relationship with you.
     Generally, we will consider that you have an ongoing
     treatment relationship with an acceptable medical
     source when the medical evidence establishes that you
     see, or have seen, the source with a frequency
     consistent with accepted medical practice for the type
     of treatment and/or evaluation required for your
     medical condition(s). We may consider an acceptable
     medical source who has treated or evaluated you only a
     few times or only after long intervals (e.g., twice a
     year) to be your treating source if the nature and
     frequency of the treatment or evaluation is typical for
     your condition(s). . . .

20 C.F.R. §§ 404.1527, 416.927. The Court finds that Dr. Krist,

who had seen Plaintiff every 4 months since early 2012, clearly

met the regulatory factors to be considered a treating physician.

     The ALJ must “comprehensively set forth [the] reasons for

the weight assigned to a treating physician’s opinion.” Halloran

v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004); see 20 C.F.R. §

404.1527(d)(2) (“We will always give good reasons in our notice

of determination or decision for the weight we give your treating

source’s opinion.”). Remand is appropriate where the ALJ fails to

provide    “‘good   reasons’   for   not   crediting   the   opinion   of   a

claimant’s treating physician.” Snell v. Apfel, 177 F.3d 128, 133

(2d Cir. 1999) (quoting 20 C.F.R. § 404.1527(d)(2)); see also

Schaal v. Apfel, 134 F.3d 496, 505 (2d Cir. 1998).

          By contrast, the ALJ conclusorily stated that Dr. Krist’s

opinions were “contradictory with treatment notes and examination


                                     11
findings that [did] not support a residual functional capacity of

sedentary.” T. 17-18.

       Because it is not clear from the ALJ’s decision whether and

to what extent he considered the applicable factors in reviewing

Dr. Krist’s opinions, it appears that the ALJ “failed to properly

apply the ‘substance’ of the treating physician rule.” Boyd v.

Colvin, No. 6:15-CV-06667(MAT), 2016 WL 7155241, at *4 (W.D.N.Y.

Dec. 8, 2016). In the instant case, the ALJ’s failure to discuss

the factors cannot be considered harmless error. Id. (citing

Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013) (summary

order)).

     II.   Step Two Error (Plaintiff’s Point II)

       At the second step of the sequential analysis, the ALJ must

determine whether the plaintiff has a severe impairment that

significantly limits the plaintiff’s physical or mental ability

to    do   basic   work   activities.    See   20   C.F.R.   §§   404.1520(c),

416.920(c). The step-two severity standard “is de minimis and is

intended only to screen out the very weakest cases.” Wells v.

Colvin, 87 F. Supp.3d 421, 436 (W.D.N.Y. 2015) (citing McIntyre

v. Colvin, 758 F.3d 146, 151 (2d Cir. 2014)). An impairment is

“not severe” if the medical evidence establishes only a slight

abnormality or combination of slight abnormalities which do not

significantly limit the claimant’s ability to perform basic work-

related activities. See SSR 85-28, 1985 WL 56856, *3-4 (S.S.A.

                                        12
Jan. 1, 1985) (clarifying policy on findings of “not severe”

impairments).

       Plaintiff argues that the ALJ erred in finding that his

coronary artery disease was not severe. In particular, Plaintiff

notes    that    Dr.    Krist    issued    two    opinions       finding    that    this

condition was not only severe, but significantly impaired his

abilities to perform necessary work-related activities. See T.

495-97. In addition, Dr. Krist’s clinical findings provided ample

evidence    that       this   impairment    was       “severe”    under     applicable

standard. Those findings included a diagnosis with a New York

Heart Association functional classification of Class II (short of

breath    with   ordinary       activity;      fair    prognosis)     based    on    the

findings from a February 16, 2015 echocardiogram; December 12,

2014      laboratory          results;      December       12,       2014      cardiac

catheterization and Xience Alpine drug-eluting stent; ultrasound

scan; and infrarenal aneurysm of 3.7 centimeters (June 6, 2014).

T. 494. Dr. Krist stated that Plaintiff’s symptoms included chest

pain,     shortness      of     breath,    fatigue,      weakness,     nausea,      and

dizziness, and she opined that Plaintiff had a marked limitation

of physical activity, as demonstrated by fatigue, palpitation,

dyspnea, or angina discomfort on ordinary physical activity. T.

494. In light of the record as a whole, and in particular Dr.

Krist’s      opinions         summarizing        Plaintiff’s        cardiac-related



                                          13
treatment, the ALJ erred in not including coronary artery disease

as a severe impairment at step two.

       “An error at step two may be harmless if the ALJ identifies

other   severe      impairments          at   step   two,       proceeds     through       the

remainder of the sequential evaluation process and specifically

considers the ‘nonsevere’ impairment during subsequent steps of

the   process.”           Wilson    v.    Colvin,        No.    13-CV-6286P,        2015    WL

1003933, at *20 (W.D.N.Y. Mar. 6, 2015) (citing See Reices–Colon

v. Astrue, 523 F. App’x 796, 798 (2d Cir. 2013) (summary order)).

Here, however, the Court cannot say that the error is harmless

because      it    is    not   clear      from     the     ALJ’s       decision     that    he

considered any of the functional effects of Plaintiff’s coronary

artery disease at subsequent steps of the sequential evaluation.

See Snyder v. Colvin, No. 5:13-CV-585 GLS/ESH, 2014 WL 3107962,

at *5 n. 12 (N.D.N.Y. July 8, 2014) (“Before a reviewing court

can declare a Step 2 error harmless, it must discern something

tangible      on    which      to    verify        that     functional       effects       or

limitations of an impairment erroneously determined to be non-

severe at Step 2 were, in fact, given consideration in subsequent

steps.”).

                                       CONCLUSION

       For    the       foregoing    reasons,        the       Court    finds     that     the

Commissioner’s decision contains legal error and is unsupported

by    substantial        evidence.       Accordingly,          Plaintiff’s        motion    is

                                              14
granted     to     the     extent    that   the    Commissioner’s     decision   is

reversed, and the matter is remanded for further administrative

proceedings consistent with this Decision and Order. On remand,

the   ALJ   is     directed     to   consider     Plaintiff’s      coronary   artery

disease a severe impairment at step two, reweigh Dr. Krist’s

opinions according to the treating physician rule, obtain Dr.

Visco’s complete opinion and re-weigh it, reformulate the RFC,

and consider obtaining a consultative physical examination of

Plaintiff     at     the     Commissioner’s       expense.   The    Commissioner’s

motion for judgment on the pleadings is denied. Clerk is directed

to close this case.

      ALL OF THE ABOVE IS SO ORDERED.

                                                 Michael A. Telesca

                                             ________________________________
                                                 HONORABLE MICHAEL A. TELESCA
                                                 United States District Judge


  Dated:             March 14, 2019
                     Rochester, New York




                                            15
